DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments in the Amendment filed May 11, 2021 (herein “Amendment”), with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Friant et al., US 2019/0372541.
For clarity of the record, the following additional remarks are made in response to Applicant’s arguments. 
Applicant discusses on page 10 of the Amendment that Gupta does not teach or suggest predicting importance of a conversation or predicting an interruption if continuity of a conversation. It is noted that Gupta is not relied upon for providing teachings of predicting importance of a conversation, and instead, Crow is relied upon for these limitations. See Final Action 6–8. Applicant makes no rebuttal in their remarks as to Crow’s teaching of the claimed predicting importance of a conversation.
As to the claimed predicting an interruption, this limitation is now amended from the previously recited “detecting an interruption of continuity of the voice conversation.” Applicants set forth that support from the Specification for the newly amended limitations is found in paragraphs 9–10 and 48. These paragraphs of the Specification, detecting an interruption of continuity, and predicting an interruption of continuity. Moreover, paragraphs 60 and 64 disclose actions performed when a discontinuity is “detected or predicted.”  Accordingly, this limitation is supported. However, as Applicant has not acted as their own lexicographer to define “predicting” in this limitation, the plain meaning not inconsistent with the Specification is given. MPEP 2111.01(I). Thus, the broadest reasonable interpretation of “predicting an interruption of continuity of the voice conversation in response to detecting the continuity destruction factors” is given in this Action to mean “foretelling,” and as such, does distinguish over Gupta which is directed towards detecting actually occurring events rather than predicting the events. Here then, in view of the teachings of newly cited Friant, the newly amended limitation is obvious as Friant is not directed towards actually detecting that an interruption has actually happened, but, is directed towards foretelling/predicting an interruption of continuity of the voice conversation in response to detecting the continuity destruction factors (regardless of whether that interruption actually occurs since “detecting” is no longer claimed).
As best understood, the remainder of Applicant’s arguments are directed towards the other cited references in the combination for the rejection of the independent claims, namely Lotfidereshgi, Patil and Crow, also not teaching or suggesting the newly amended “predicting an interruption of continuity of the voice conversation in response to detecting the continuity destruction factors.” As discussed above, Friant is relied upon in the present Action for the above limitations, therefore, the teachings of Lotfidereshgi, Patil and Crow as pertains to the above limitations is not presently at issue.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 10, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al., (US 9,171,284 B2, herein “Gupta”), in view of Lotfidereshgi et al., "Speech Prediction Using an Adaptive Recurrent Neural Network with Application to Packet Loss Concealment," 2018 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), Calgary, AB, April 2018, pp. 5394-5398, doi: 10.1109/ICASSP.2018.8462185 (herein “Lotfidereshgi NPL”), in view of Patil, (US 2013/0212190 A1, herein “Patel”), in view of Crow et al., (US 2019/0166435 A1, herein “Crow”), and in view of Friant et al., (US 2019/0372541 A1, herein “Friant”).
Regarding claim 1, Gupta teaches a method comprising (Gupta col. 11, lines 9-22, operations of the computer-implemented recovery architecture and system for recovering lost communications): 
detecting a voice conversation via a first electronic device (Gupta col. 12, lines 32-37, and col. 11, lines 40-60, an active communication item 600 of a communication session between two or more parties is monitored (detecting), where a communications session is a conversation between two or more communicating devices (thus at least via a first electronic device), and is an internet phone call session (voice)), wherein the voice conversation includes communication from a second electronic device to the first electronic device (Gupta col. 11, lines 40-60, communications session is between two or more communicating devices); 
adapting operation of the first electronic device to maintain the continuity of the voice conversation (Gupta col. 12, line 58 – col. 13, line 1, and col. 18, line 62 – col. 19, line 3, upon detection of the recovery event, the recover component uses recovery information associated with the interrupted communications session to automatically (thus operation of the system adapting) recover (maintain continuity) the communications session).

Further, Gupta does not explicitly teach using a predictive conversation analyzer based on historical conversation analysis of frequently-used word streams, or predicting an importance of the voice conversation in response to contextual situation and semantic analysis of the voice conversation, or in response to the importance of the voice conversation exceeding a risk threshold.
Gupta also does not teach detecting continuity destruction factors by analyzing behavior and movement patterns of a speaker.
Still further, while Gupta teaches detecting an interruption of continuity of the voice conversation, Gupta does not teach predicting an interruption of continuity of the voice conversation in response to detecting the continuity destruction factors, or that the adapting operation is responsive to the predicting an interruption of continuity.
Lotfidereshgi NPL teaches by auto-completing continuity of the voice conversation (Lotfidereshgi NPL sections 2.2 and 3, including fig. 1, packet loss concealment in a voice over IP connection uses incoming speech samples that are not lost, and then automatically generate a replacement for the lost frame using the prediction network (completing continuity)).
Patil teaches using a predictive conversation analyzer based on historical conversation analysis of frequently-used word streams (Patil paras. [0035] , [0049] and [0057], an intelligent learning technique that provides message content at appropriate stages of a conversation between people, the intelligent learning being an intelligent “auto-fill technique” which suggests content in real-time by responding to content typed by the user, and which para. [0053] teaches is based on historical message content associated with the current messaging session).
Crow teaches predicting an importance of the voice conversation in response to contextual situation and semantic analysis of the voice conversation (Crow paras. [0029]-[0037], [0040], [0078] auxiliary device receiving audio data and processing it according to computed audio source parameters, the parameters including semantic parameters and contextual parameters to determine volume weights per voice audio source, and identify a primary voice source (predicted to be important) to enhance the audio to maximize the user’s ability to hear what is being said by the primary voice source, where source identity and importance is based on a social connection score (importance) of the user exceeding a threshold).
Crow further teaches in response to the importance of the voice conversation exceeding a risk threshold (Crow paras. [0037] and [0040], the primary voice scores for each source determine whether there is a primary source present (where para. [0044] teaches appropriate thresholds are determined for primary voice scores to determine that a primary voice is present) and therefore (in response to) whether further processing is performed, where a primary source is an especially important hearing scenario in which a particular voice source is determined to be a single source to which the user is trying to listen, and where para. [0052] gives an example of where the audio is processed during a user in conversation with one or more individuals), given that the primary source is an important source to be heard, if the system determines that there is a primary source present via the threshold, then the audio is enhanced to maximize the user’s ability to hear (reduce the risk of not hearing the important primary voice)).
Friant teaches detecting continuity destruction factors by analyzing behavior and movement patterns of a speaker (Friant fig. 5, ¶¶ 28–30, a conversation in a room is ongoing and the conversation can also be with a remote person through a device, where listening devices determine (detecting) the location of people in the “viewing environment” including people participating in the conversation (speaker), where the location is determined by detecting movements of a person (movement patterns) as well as a person’s relative location to other people conversing which the system interprets as meaning that a person seated further on the couch is viewing the TV (behavior is as a TV viewer, not so much conversation participant));
predicting an interruption of continuity of the voice conversation in response to detecting the continuity destruction factors (Friant fig. 5, ¶¶ 30, 33–34, upon detecting the locations of the people in the room and understanding who is talking, and who is viewing the TV, the system foresees that the audio from the TV program coming out of speaker 520 will interrupt/be disruptive to the conversers 510 and 530);
and in response to the predicting an interruption of continuity (Friant fig. 5, ¶¶ 30, 33–34, based on a detected circumstance where conversations are foreseen to be interrupted by noises such as TV audio, or a doorbell ring, or a phone ring, user preferences specify the action the system takes in response).
Therefore, taking the teachings of Gupta and Lotfidereshgi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective 
Further, taking the teachings of Gupta and Patil together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recovery system of Gupta with the intelligent auto-fill technique for conversational content of Patil cited above at least because doing so would allow for a conversation to proceed as usual (continuity) while saving time (Patil para. [0035]).
Still further, taking the teachings of Gupta and Crow together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recovery system of Gupta with the important hearing scenario detection with a primary voice given audio factor analysis including semantic and contextual parameters as cited above in Crow at least because doing so would maximize the user’s ability to hear what is being said during an especially important hearing scenario (Crow para. [0040]).
Yet still further, taking the teachings of Gupta and Friant together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recovery system of Gupta with the audio adjustment system that takes action in response to certain circumstances likely to result 
Regarding claim 10, Gupta teaches a non-transitory computer readable medium embodying computer executable instructions which when executed by a computer cause the computer to facilitate the method of (Gupta col. 22, lines 3-16, computer readable media including non-transitory types like flash memory, for storing computer-executable instructions for performing the disclosed methods): 
detecting a voice conversation via a first electronic device (Gupta col. 12, lines 32-37, and col. 11, lines 40-60, an active communication item 600 of a communication session between two or more parties is monitored (detecting), where a communications session is a conversation between two or more communicating devices (thus at least via a first electronic device), and is an internet phone call session (voice)), wherein the voice conversation includes communication from a second electronic device to the first electronic device (Gupta col. 11, lines 40-60, communications session is between two or more communicating devices); and
adapting operation of the first electronic device to maintain the continuity of the voice conversation (Gupta col. 12, line 58 – col. 13, line 1, and col. 18, line 62 – col. 19, line 3, upon detection of the recovery event, the recover component uses recovery information associated with the interrupted communications session to automatically (thus operation of the system adapting) recover (maintain continuity) the communications session).
While Gupta teaches that the recovery of the voice communication session is automatic, Gupta does not explicitly teach “auto-completing continuity” of the voice 
Further, Gupta does not explicitly teach using a predictive conversation analyzer based on historical conversation analysis of frequently-used word streams or predicting an importance of the voice conversation in response to contextual situation and semantic analysis of the voice conversation, or in response to the importance of the voice conversation exceeding a risk threshold.
Gupta also does not teach detecting continuity destruction factors by analyzing behavior and movement patterns of a speaker.
Still further, while Gupta teaches detecting an interruption of continuity of the voice conversation, Gupta does not teach predicting an interruption of continuity of the voice conversation in response to detecting the continuity destruction factors, or that the adapting operation is responsive to the predicting an interruption of continuity.
Lotfidereshgi NPL teaches by auto-completing continuity of the voice conversation (Lotfidereshgi NPL sections 2.2 and 3, including fig. 1, packet loss concealment in a voice over IP connection uses incoming speech samples that are not lost, and then automatically generate a replacement for the lost frame using the prediction network (completing continuity)).
Patil teaches using a predictive conversation analyzer based on historical conversation analysis of frequently-used word streams (Patil paras. [0035] , [0049] and [0057], an intelligent learning technique that provides message content at appropriate stages of a conversation between people, the intelligent learning being an intelligent “auto-fill technique” which suggests content in real-time by responding to content typed by the user, and which para. [0053] teaches is based on historical message content associated with the current messaging session).
Crow teaches predicting an importance of the voice conversation in response to contextual situation and semantic analysis of the voice conversation (Crow paras. [0029]-[0037], [0040], [0078] auxiliary device receiving audio data and processing it according to computed audio source parameters, the parameters including semantic parameters and contextual parameters to determine volume weights per voice audio source, and identify a primary voice source (predicted to be important) to enhance the audio to maximize the user’s ability to hear what is being said by the primary voice source, where source identity and importance is based on a social connection score (importance) of the user exceeding a threshold).
Crow further teaches in response to the importance of the voice conversation exceeding a risk threshold (Crow paras. [0037] and [0040], the primary voice scores for each source determine whether there is a primary source present (where para. [0044] teaches appropriate thresholds are determined for primary voice scores to determine that a primary voice is present) and therefore (in response to) whether further processing is performed, where a primary source is an especially important hearing scenario in which a particular voice source is determined to be a single source to which the user is trying to listen, and where para. [0052] gives an example of where the audio is processed during a user in conversation with one or more individuals), given that the primary source is an important source to be heard, if the system determines that there is a primary source present via the threshold, then the audio is enhanced to maximize the user’s ability to hear (reduce the risk of not hearing the important primary voice)).
Friant teaches detecting continuity destruction factors by analyzing behavior and movement patterns of a speaker (Friant fig. 5, ¶¶ 28–30, a conversation in a room is ongoing and the conversation can also be with a remote person through a device, where listening devices determine (detecting) the location of people in the “viewing environment” including people participating in the conversation (speaker), where the location is determined by detecting movements of a person (movement patterns) as well as a person’s relative location to other people conversing which the system interprets as meaning that a person seated further on the couch is viewing the TV (behavior is as a TV viewer, not so much conversation participant));
predicting an interruption of continuity of the voice conversation in response to detecting the continuity destruction factors (Friant fig. 5, ¶¶ 30, 33–34, upon detecting the locations of the people in the room and understanding who is talking, and who is viewing the TV, the system foresees that the audio from the TV program coming out of speaker 520 will interrupt/be disruptive to the conversers 510 and 530);
and in response to the predicting an interruption of continuity (Friant fig. 5, ¶¶ 30, 33–34, based on a detected circumstance where conversations are foreseen to be interrupted by noises such as TV audio, or a doorbell ring, or a phone ring, user preferences specify the action the system takes in response).
Therefore, taking the teachings of Gupta and Lotfidereshgi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recovery system of Gupta with 
Further, taking the teachings of Gupta and Patil together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recovery system of Gupta with the intelligent auto-fill technique for conversational content of Patil cited above at least because doing so would allow for a conversation to proceed as usual (continuity) while saving time (Patil para. [0035]).
Still further, taking the teachings of Gupta and Crow together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recovery system of Gupta with the important hearing scenario detection with a primary voice given audio factor analysis including semantic and contextual parameters as cited above in Crow at least because doing so would maximize the user’s ability to hear what is being said during an especially important hearing scenario (Crow para. [0040]).
Yet still further, taking the teachings of Gupta and Friant together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recovery system of Gupta with the audio adjustment system that takes action in response to certain circumstances likely to result in a conversation interruption as cited above in Friant at least because doing so would optimize user content consuming experiences (Friant Abstract).
Regarding claim 19, Gupta teaches an apparatus comprising (Gupta fig. 24, col. 20, lines 5-6, computing system 2400): 
a memory embodying computer executable instructions (Gupta col. 20, lines 57-61, application programs 2422 stored in memory subsystem 2406); and at least one processor, coupled to the memory (Gupta col. 20, lines 40-42, processing units 2404), and operative by the computer executable instructions to facilitate a method of (Gupta col. 21, lines 45-56, disclosed system and programs and data thereof as application programs 2422): 
detecting a voice conversation via a first electronic device (Gupta col. 12, lines 32-37, and col. 11, lines 40-60, an active communication item 600 of a communication session between two or more parties is monitored (detecting), where a communications session is a conversation between two or more communicating devices (thus at least via a first electronic device), and is an internet phone call session (voice), wherein the voice conversation includes communication from a second electronic device to the first electronic device (Gupta col. 11, lines 40-60, communications session is between two or more communicating devices)); 
detecting an interruption of continuity of the voice conversation (Gupta col. 12, lines 37-57, the monitoring detects a recovery event which is an error case that prematurely or unexpectedly disrupts, disconnects, interrupts a communication session before normal completion); and 
adapting operation of the first electronic device to maintain the continuity of the voice conversation (Gupta col. 12, line 58 – col. 13, line 1, and col. 18, line 62 – col. 19, line 3, upon detection of the recovery event, the recover component uses recovery information associated with the interrupted communications session to automatically (thus operation of the system adapting) recover (maintain continuity) the communications session).
While Gupta teaches that the recovery of the voice communication session is automatic, Gupta does not explicitly teach “auto-completing continuity” of the voice conversation, where auto-completing is given a broadest reasonable interpretation of “completing [something] incomplete automatically,” and together with the other words in this limitation, the [something] is the voice conversation continuity.
Further, Gupta does not explicitly teach using a predictive conversation analyzer based on historical conversation analysis of frequently-used word streams or predicting an importance of the voice conversation in response to contextual situation and semantic analysis of the voice conversation, or in response to the importance of the voice conversation exceeding a risk threshold.
Gupta also does not teach detecting continuity destruction factors by analyzing behavior and movement patterns of a speaker.
Still further, while Gupta teaches detecting an interruption of continuity of the voice conversation, Gupta does not teach predicting an interruption of continuity of the voice conversation in response to detecting the continuity destruction factors, or that the adapting operation is responsive to the predicting an interruption of continuity.
Lotfidereshgi NPL teaches by auto-completing continuity of the voice conversation (Lotfidereshgi NPL sections 2.2 and 3, including fig. 1, packet loss concealment in a voice over IP connection uses incoming speech samples that are not lost, and then automatically generate a replacement for the lost frame using the prediction network (completing continuity)).
Patil teaches using a predictive conversation analyzer based on historical conversation analysis of frequently-used word streams (Patil paras. [0035] , [0049] and [0057], an intelligent learning technique that provides message content at appropriate stages of a conversation between people, the intelligent learning being an intelligent “auto-fill technique” which suggests content in real-time by responding to content typed by the user, and which para. [0053] teaches is based on historical message content associated with the current messaging session).
Crow teaches predicting an importance of the voice conversation in response to contextual situation and semantic analysis of the voice conversation (Crow paras. [0029]-[0037], [0040], [0078] auxiliary device receiving audio data and processing it according to computed audio source parameters, the parameters including semantic parameters and contextual parameters to determine volume weights per voice audio source, and identify a primary voice source (predicted to be important) to enhance the audio to maximize the user’s ability to hear what is being said by the primary voice source, where source identity and importance is based on a social connection score (importance) of the user exceeding a threshold).
Crow further teaches in response to the importance of the voice conversation exceeding a risk threshold (Crow paras. [0037] and [0040], the primary voice scores for each source determine whether there is a primary source present (where para. [0044] teaches appropriate thresholds are determined for primary voice scores to determine that a primary voice is present) and therefore (in response to) whether further processing is performed, where a primary source is an especially important hearing scenario in which a particular voice source is determined to be a single source to which the user is trying to listen, and where para. [0052] gives an example of where the audio is processed during a user in conversation with one or more individuals), given that the primary source is an important source to be heard, if the system determines that there is a primary source present via the threshold, then the audio is enhanced to maximize the user’s ability to hear (reduce the risk of not hearing the important primary voice)).
Friant teaches detecting continuity destruction factors by analyzing behavior and movement patterns of a speaker (Friant fig. 5, ¶¶ 28–30, a conversation in a room is ongoing and the conversation can also be with a remote person through a device, where listening devices determine (detecting) the location of people in the “viewing environment” including people participating in the conversation (speaker), where the location is determined by detecting movements of a person (movement patterns) as well as a person’s relative location to other people conversing which the system interprets as meaning that a person seated further on the couch is viewing the TV (behavior is as a TV viewer, not so much conversation participant));
predicting an interruption of continuity of the voice conversation in response to detecting the continuity destruction factors (Friant fig. 5, ¶¶ 30, 33–34, upon detecting the locations of the people in the room and understanding who is talking, and who is viewing the TV, the system foresees that the audio from the TV program coming out of speaker 520 will interrupt/be disruptive to the conversers 510 and 530);
and in response to the predicting an interruption of continuity (Friant fig. 5, ¶¶ 30, 33–34, based on a detected circumstance where conversations are foreseen to be interrupted by noises such as TV audio, or a doorbell ring, or a phone ring, user preferences specify the action the system takes in response).
Therefore, taking the teachings of Gupta and Lotfidereshgi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recovery system of Gupta with the packet loss concealment via voice as disclosed in the specific portions of Lotfidereshgi NPL cited above at least because doing so would allow for prediction of a speech signal using the best possible training set which outperforms the current ITU-T standard (Lotfidereshgi NPL section 5).
Further, taking the teachings of Gupta and Patil together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recovery system of Gupta with the intelligent auto-fill technique for conversational content of Patil cited above at least because doing so would allow for a conversation to proceed as usual (continuity) while saving time (Patil para. [0035]).
Still further, taking the teachings of Gupta and Crow together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recovery system of Gupta with the important hearing scenario detection with a primary voice given audio factor analysis including semantic and contextual parameters as cited above in Crow at least because doing so would maximize the user’s ability to hear what is being said during an especially important hearing scenario (Crow para. [0040]).

Regarding claims 9, 18 and 20, Gupta teaches wherein adapting operation of the first electronic device includes, at the first electronic device, via a connection with dropped packets (Gupta col. 12, line 58 – col. 13, line 1, and col. 18, line 62 – col. 19, line 3, upon detection of the recovery event, the recover component uses recovery information associated with the interrupted communications session to automatically (thus operation of the system adapting) recover (maintain continuity) the communications session (connection), where col. 12, lines 46-56 teach that the interruption is due to a network disconnect or network failure (which would be “dropping” packets since if there is a network failure, no data packets will be communicated)).
While Gupta teaches that a recovery operation to restore a communications session is automatically initiated, Gupta does not explicitly teach “auto-completing continuity of an audio stream transmitted to the first electronic device from the second electronic device.”
Lotfidereshgi NPL teaches auto-completing continuity of an audio stream transmitted to the first electronic device from the second electronic device (Lotfidereshgi NPL sections 2.2 and 3, including fig. 1, packet loss concealment in a voice over IP connection (which is an audio stream) between two devices uses incoming speech samples that are not lost, and then automatically generate a replacement for the lost frame using the prediction network (completing continuity)).
Therefore, taking the teachings of Gupta and Lotfidereshgi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recovery system of Gupta with the packet loss concealment via voice as disclosed in the specific portions of Lotfidereshgi NPL cited above at least because doing so would allow for prediction of a speech signal using the best possible training set which outperforms the current ITU-T standard (Lotfidereshgi NPL section 5).
Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Lotfidereshgi NPL in view of Patil in view of Crow in view of Friant, as set forth above regarding claims 1 and 10 from which claims 2 and 11 depend, and further in view of Hamada et al., (US 2015/0121200 A1, herein “Hamada”).
Regarding claims 2 and 11, Gupta teaches further comprising detecting a level of importance of the voice conversation (Gupta col. 15, lines 5-13, recovery parameters including recovering communications sessions based on priority level, for example, only recovering higher priority calls, not lower priority calls (where priority indicates the level of importance – and Gupta further gives an example of communication with business associates versus personal communication)).
Gupta does not explicitly teach by identifying a topic of the voice conversation, using natural language processing.
Hamada paras. [0027]-[0029] exchange of messages (such as call center calls) are recorded as texts, and then analyzed using a TFIDF value (natural language processing) for topics discussed).
Therefore, taking the teachings of Gupta and Hamada together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recovery system of Gupta with the topic extraction as disclosed in Hamada at least because doing so would allow for a communication system to appropriately respond in a conversation regarding previous conversation to improve customer satisfaction (Hamada para. [0027]).
Regarding claims 3 and 12, Gupta teaches further comprising adapting operation of the first electronic device only in case the level of importance of the voice conversation exceeds a threshold level (Gupta col. 15, lines 2-9, recovery parameters specify the priority level that a communication must reach (exceed a threshold level – such as a higher priority level) for recovering a communication session (adapting operation)).
Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Lotfidereshgi NPL in view of Patil in view of Crow in view of Friant, as set forth above regarding claims 1 and 10 from which claims 4-5 and 13-14 depend, and further in view of Spittle et al., (US 2018/0048768 A1, herein “Spittle”).
Regarding claims 4 and 13, Gupta does not explicitly teach the limitations of claims 4 and 13.
Spittle paras. [0079], and [0087]-[0089], in scenario 2, user C hears an echo of their own voice (electronic signal produced by the first (user C’s) electronic device) from the microphone of User B which subsequently sends that audio out to the conference call, in this scenario, the nuisance audio is detected an determined to be above a threshold level (comparing) and thus being a disruption to the participant of the conversation, and see also para. [0084] where the echo is characterized as being disturbing for a user and making it difficult to maintain continuous speech).
Therefore, taking the teachings of Gupta and Spittle together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recovery system of Gupta with the detection of nuisance audio as disclosed in Spittle at least because doing so would reduce the effects of crosstalk in a conversation thus avoiding an unnatural and disconcerting conference experience (Spittle paras. [0015]-[0016]).
Regarding claims 5 and 14, Gupta does not explicitly teach the limitations of claims 5 and 14.
Spittle teaches detecting the interruption of continuity includes comparing, at the second electronic device, audio produced by the second electronic device to audio detected by the second electronic device (Spittle paras. [0079], and [0087]-[0089], in scenario 3, a “howling” effect is caused as the audio produced by User B’s headphones is picked up (detected) by the microphone 53 of User B’s headset, in this scenario, the nuisance audio is detected an determined to be above a threshold level (comparing) and thus being a disruption to the participant of the conversation).
Therefore, taking the teachings of Gupta and Spittle together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recovery system of Gupta with the detection of nuisance audio as disclosed in Spittle at least because doing so would reduce the effects of crosstalk in a conversation thus avoiding an unnatural and disconcerting conference experience (Spittle paras. [0015]-[0016]).
Claims 6, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Lotfidereshgi NPL in view of Patil in view of Crow in view of Friant, as set forth above regarding claims 1 and 10 from which claims 6 and 21, and claim 15 respectively depend, and further in view of Lingafelt et al., (US 2010/0150320 A1, herein “Lingafelt”).
Regarding claims 6 and 15, Gupta does not explicitly teach the limitations of claims 6 and 15.
Lingafelt teaches wherein adapting operation of the first electronic device includes, at the first electronic device, recording audio received by the first electronic device during the interruption of continuity and, by the first electronic device, after the interruption of continuity, transmitting to the second electronic device an electronic signal encoding the audio received during the interruption of continuity (Lingafelt paras. [0017], [0033]-[0034], when a mobile phone temporarily loses communication with the communication system, then a connected mobile phone 210 records the communications as a conversation that is missed by the disconnected mobile phone, and then provides automatic delivery of the missed communication to the mobile phone when it is reconnected, where paras. [0037] and [0043] teach the recording is made onto a storage, thus encoded at least for storage on the storage type/format).
Therefore, taking the teachings of Gupta and Lingafelt together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recovery system of Gupta with the recording and later providing of missed communication as disclosed in Lingafelt at least because doing so would improve a users’ experience by avoiding a loss of time and accuracy during a conversation (Lingafelt paras. [0005] and [0039]).
Regarding claim 21, Gupta does not teach the limitations of claim 21.
Lingafelt teaches wherein adapting operation of the first electronic device also comprises batch streaming of the voice conversation to a listener (Lingafelt ¶¶ 39–41, after an interruption of a conversation (thus in response to the interruption), missed communications (batch) in the form of an audio stream is processed to remove silence and delivered to a connected user terminal (listener)).
Therefore, taking the teachings of Gupta and Lingafelt together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recovery system of Gupta with the recording and later providing of missed communication as disclosed in Lingafelt at least because doing so would improve a users’ experience by avoiding a loss of time and accuracy during a conversation (Lingafelt paras. [0005] and [0039]).

Claims 7, 8, 16 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Lotfidereshgi NPL in view of Patil in view of Crow in view of Friant, as set forth above regarding claims 1 and 10 from which claims 7 and 16 depend, further in view of Lingafelt and further in view of Kawamura et al., (US 2019/0096405 A1, herein “Kawamura”).
Regarding claims 7 and 16, Gupta does not explicitly teach the limitations of claims 7 and 16.
Lingafelt teaches wherein adapting operation of the first electronic device includes, at the first electronic device, generating of the voice conversation during the interruption of continuity (Lingafelt paras. [0017], [0033]-[0034], when a mobile phone temporarily loses communication with the communication system, then a connected mobile phone 210 records the communications as a conversation that is missed by the disconnected mobile phone).
Kawamura teaches a text summary by activating a speech-to-text function (Kawamura paras. [0038] and [0040], during a time of disconnection between a communicator and a server, speech information is stored in storage 120, where the speech information is text data obtained by performing speech recognition on speech information), and then, by the first electronic device, transmitting to the second electronic device an electronic signal encoding the text summary (Kawamura paras. [0048] and [0050], speech information such as the speech data is received by the server device (thus sent from the communicator (first electronic device) to the server (second electronic device), where the communication between the communicator and the server is via wireless local area network, and thus the text information sent being at least in an encoded format (electronic signal encoding) for transport over the wireless LAN).
Therefore, taking the teachings of Gupta and Kawamura together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recovery system of Gupta with the speech recognition and text generation as disclosed in Kawamura at least because doing so would allow for high load processing of text such as language comprehension processing, to be performed on a server rather than a user interface device (Kawamura paras. [0003] and [0004]).
Regarding claims 8 and 17, Gupta teaches wherein the first electronic device transmits the electronic signal during the interruption of continuity (Gupta col. 12, lines 58 – 62, upon detection of a recovery event (thus during the disruption), recovery information is used to recover the communications session, where col. 13, lines 61-67 teaches the recovery information can be text information, and where col. 14, lines 40-45, teach that the recovery information is transmitted over a network between a client device and the server device).
Gupta does not explicitly teach encoding the text summary.
Kawamura teaches encoding the text summary (Kawamura paras. [0048] and [0050], speech information such as the speech data is received by the server device (thus sent from the communicator (first electronic device) to the server (second electronic device), where the communication between the communicator and the server is via wireless local area network, and thus the text information sent being at least in an encoded format (electronic signal encoding) for transport over the wireless LAN).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bush III et al., US 9,514,745 B2, directed towards enabling a focus on a particular speaker in a conversation in response to identifying one or more pre-triggers from the voice of a speaker. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on Monday-Friday, 9:30a-6:30p, Eastern Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant can use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656